Citation Nr: 1642027	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-10 901A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 2010 for the grant of service connection for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty in the Air Force from August 1956 to August 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for bilateral hearing loss, rated 10 percent, effective December 2, 2010.  The Veteran appealed the assigned rating and effective date.  In July 2016 a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.  

The issue of service connection for residuals of an injury to the right ear drum (as a separate and distinct disability from his service-connected hearing loss) has been raised by the Veteran in his initial VA claim received in December 2010, in subsequent statements in May 2011, April 2014, and September 2015, and in testimony given in July 2016.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On December 2, 2010, the RO received the Veteran's initial claim of service connection for bilateral hearing loss; no earlier claim seeking service connection for such disability has been received.

2.  An August 2011 rating decision granted service connection for bilateral hearing loss, effective December 2, 2010.


CONCLUSION OF LAW

An effective date earlier than December 2, 2010, for the grant of service connection for bilateral hearing loss, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  A March 2014 statement of the case (SOC) properly provided the Veteran notice on the "downstream" issue of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.

Further, VA has obtained service personnel and treatment records and arranged for the Veteran to undergo a VA examination in July 2011 in connection with the underlying claim of service connection.  VA attempted to obtain medical records dated in 1977 from VA medical facilities in Chicago, Illinois and Marion, Indiana, based on information from the Veteran, but it was unsuccessful (no records were available).  The Veteran's representative, in an August 2016 statement, asserted that further development should be undertaken to obtain the records; however, delay of this case to seek such records again would be pointless and would serve no useful purpose because it could not result in a different outcome for the earlier effective date claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As will be discussed below, this case turns on the date on which the Veteran's claim for service connection for hearing loss was received, not on whether the medical evidence shows he had hearing loss in 1977.  Also in relation to substantiating his service connection claim, the Veteran submitted private medical records in June 2011.  On the claim for an earlier effective date for the grant of service connection for bilateral hearing loss, a further VA medical examination or medical opinion is not needed to decide the claim because the material issues of fact to establish an earlier effective date in this case do not involve a medical question.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.

Legal Criteria

The effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400 (b)(2).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 
Facts and Analysis

The Veteran claims that the effective date for his award of service connection for bilateral hearing loss should be earlier than December 2, 2010.  He has argued in statements and in testimony that the effective date should be retroactive to the date he was discharged from service, given that he sustained acoustic trauma to his ears during service and has suffered with hearing loss ever since then.  He asserted that he should have been informed at the time of his military discharge that he could file a claim at that time.  Alternatively, he has argued that the effective date should be retroactive to the date in 1977 when he initially sought and received VA treatment for hearing difficulty.  He stated that he was told then that he had "nerve damage" but was not informed that he could or should have filed a claim with VA.  He felt that he was treated unfairly and not provided the information necessary from to file a claim.  

The Veteran was separated from active duty in August 1960.  His initial claim seeking compensation for bilateral hearing loss was received by the RO on December 2, 2010.  In that claim, he provided evidence in the form of statements asserting that he worked in close proximity to aircraft engines during service on a daily basis and sustained acoustic trauma that has affected his hearing ability ever since then.  After he underwent a VA examination in July 2011, an August 2011 rating decision granted him service connection for bilateral hearing loss, effective December 2, 2010. 

The record does not show that a formal or informal claim seeking service connection for bilateral hearing loss was received before December 2, 2010.  38 U.S.C.A. §  5101; 38 C.F.R. §§ 3.151, 3.155.  Upon review of the record the Board finds that there is no evidence to show that between the date of his discharge from service in 1960 and the RO's receipt of his claim on December 2, 2010, the Veteran ever expressed an intent to file a claim for disability benefits (compensation) for bilateral hearing loss.  The Board notes that of record is a statement from the Veteran dated nearly two weeks previously on November 19, 2010; the statement expressed that he would soon forward a completed application and supporting documentation to "establish a claim for service connected disabilities."  However, the statement did not give any indication as to the nature of the disabilities, and the exact date of receipt of such statement by the RO is not indicated (no RO date stamp is evident on the document).  

Therefore, as the Veteran's claim was received more than a year following separation from active service, the effective date of an award of service connection for bilateral hearing loss cannot be the day following his separation from active service, or any other day within the year after separation from service.  Rather, the correct effective date is the date of receipt of the claim on December 2, 2010, which the file reflects is the earliest statement in which the Veteran communicated his intent to apply for service connection for bilateral hearing loss.  Thereafter, a VA examination in July 2011 confirmed that the Veteran had a diagnosis of bilateral hearing loss related to in-service injury, which substantiated the claim. 

Thus, the operative date in this case for purposes of assigning an effective date for an award of service connection is the date of VA receipt of the claim, which comes after the date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for bilateral hearing loss, and an effective date earlier than December 2, 2010 is not warranted.  

The Board sympathizes with the Veteran's feelings that he was not provided with the information he should have been given concerning his right to file a VA claim of service connection for hearing loss at the time he says his ears were evaluated at the VA in 1977.  However, a failure to file a formal claim based upon the alleged failure of VA employees to inform him about potential eligibility for disability compensation benefits cannot be deemed the filing of an informal claim or provide the basis for an estoppel theory.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Even if the Veteran had alleged that he was provided with misinformation by VA employees, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  Harvey v. Brown, 6 Vet. App. 417, 423 (1994).  In other words, the Veteran is not entitled to disability compensation benefits from an earlier effective date by reason of equitable estoppel.  See McTighe, 7 Vet. App. at 30.
Moreover, as emphasized by the undersigned at the hearing in July 2016, the Board it is bound by the laws and regulations governing VA benefits and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  


ORDER

The appeal seeking an effective date prior to December 2, 2010, for the grant of service connection for bilateral hearing loss, is denied.  


REMAND

Regarding a rating in excess of 10 percent for bilateral hearing loss, the Veteran underwent a VA examination to evaluate the etiology and severity of his hearing loss in July 2011, in conjunction with his initial claim for service connection for hearing loss.  Since that examination, he has alleged in statements and at his recent hearing before the undersigned in July 2016 that his hearing loss disability is progressive and has worsened.  Hence, he should be re-examined to determine the current severity of his disability.  38 C.F.R. § 3.159(c)(4)(i).  Additionally, at the July 2016 hearing the Veteran indicated that he was furnished hearing aids by VA.  As it now stands, the claims file does not contain any records of VA outpatient evaluations and treatment for hearing loss.  Such records may contain pertinent information, and should be secured for the record.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The AOJ should ask the Veteran to identify where and when he has undergone VA evaluations/received VA treatment for hearing loss disability (for example, where and when he was provided hearing aids by VA, as he noted at the July 2016 hearing).  The AOJ should secure all records of such evaluations and treatment.  

2.  Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran to assess the current severity of his service-connected bilateral hearing loss.  The Veteran's record must be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings in regard to evaluating the Veteran's hearing impairment in accordance with applicable rating criteria should be set forth in the report.  The examiner should also describe the functional impact of the disability on the Veteran's ability to work and his daily activities.  

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


